Citation Nr: 0941564	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to June 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefits sought on appeal.  In 
August 2009, the Veteran testified before the Board at a 
hearing held at the RO. 

The issues of entitlement to service connection for bilateral 
hearing loss, a back disability, and an acquired psychiatric 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran currently has a right hand disability.


CONCLUSION OF LAW

Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2005 and November 2005, prior to the initial 
adjudication of the claim, and in November 2007, after the 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Veteran claims that he received treatment for 
a right hand injury in May 1961 at Fort Knox and Martin Army 
Hospital.  VA has obtained service medical records for the 
period from March 1961 to June 1962.  However, records at 
Ireland Army Hospital in Fort Knox could not be located and a 
search of Martin Army Hospital at Fort Benning, Georgia 
failed to identify the Veteran.  Based on these findings of 
unavailability, the Board finds that further attempts to 
secure the Veteran's service medical records would be futile.  
In cases such as this, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully 
providing the benefit of the doubt to the claimant.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that 
VA is not obligated to provide an examination in this case 
because the evidence does not establish the presence of any 
current right hand disability.  38 C.F.R. § 3.159(c)(4).  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a right hand disability.  The medical 
evidence does not indicate that the Veteran currently has a 
right hand disability.

The Veteran claims that he injured his right hand during a 
fight with another recruit in 1961.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnosis of a right hand 
disability.  On separation examination in April 1962, a 
clinical evaluation of the upper extremities was normal and 
the Veteran denied any bone or joint abnormality or painful 
or swollen joints.

Post-service medical records are also void of findings, 
complaints, symptoms, or a diagnosis of a right hand 
disability.

The Board recognizes the Veteran's contention that he 
currently has a right hand disability that is related to his 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from a right hand disability or that any 
right hand disability is a result of his service.

The Board finds that there are no post-service medical 
records that demonstrate that the Veteran currently has a 
diagnosed right hand disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a right 
hand disability, service connection cannot be granted.

To the extent that the Veteran complains of right hand pain, 
pain itself is not a disability for VA purposes.  A symptom, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability.  Without a pathology to which the symptoms of 
right hand pain can be attributed, there is no basis upon 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  In this case, there is 
no competent medical evidence of record that demonstrates the 
presence of a current right hand disability.  Because no 
right hand disability has been currently diagnosed in this 
case, the Board finds that service connection for a right 
hand disability is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for a right hand disability is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a right hand disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

As an initial matter, in an October 2009 statement the 
Veteran indicated that he was treated for stomach problems 
and high blood pressure at Oaklawn Center in Elkhart, Indiana 
and Elkhart Clinic in 1979 that his private physician Dr. F. 
K. attributed to undiagnosed stress and mental problems.  
Accordingly, the Veteran's private treatment records should 
be obtained.

The Veteran claims that he currently has a hearing loss that 
is related to acoustic trauma during service as a rifleman.  
In December 2008, the Veteran underwent a VA audiology 
examination at which time it was noted that he was employed 
by a railroad during which he was exposed to some loud noise 
which may have contributed to his overall hearing loss.  The 
Veteran did not have any history of recreational noise 
exposure.  On examination, the Veteran was diagnosed with 
right ear moderate to severe sensorineural hearing loss and 
left ear moderate to profound sensorineural hearing loss.  
The examiner opined that the Veteran's hearing loss was less 
likely as not a result of acoustic trauma from working as a 
rifleman during service.  However, the examiner failed to 
take into consideration the Veteran's report of continuity of 
hearing loss since his service and failed to provide a 
rationale for the opinion, rendering the opinion inadequate 
for rating purposes.  As the Veteran is competent to report 
hearing loss because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses, 
the examiner was required to consider the Veteran's 
statements regarding continuity of symptomatology in 
determining whether his hearing loss was related to his 
service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  As it remains unclear to 
the Board whether the Veteran's hearing loss is related to 
his service, a remand for another VA examination and opinion 
is necessary.  The examiner on remand should specifically 
reconcile the opinion with the December 2008 VA opinion and 
any other opinions of record, and comment on the functional 
effects caused by the Veteran's bilateral hearing loss.

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of sexual and physical 
assaults and harassment that he experienced during service.

In August 2009, the Veteran testified regarding alleged 
incidents of sexual harassment and assaults, and physical 
abuse during his service.  The first incident allegedly 
occurred in March 1961 when the Veteran was fifteen years old 
at which time he was sexually harassed by Master Sergeant 
"T. M." in a hotel room in Ashland, Kentucky.  The second 
incident occurred around September 1961 near Fort Benning, 
Georgia, when he was hitchhiking along a road that led from 
Columbus, Georgia to Fort Benning and was grabbed by a 
motorist who stopped and offered him a ride.  Apparently, the 
motorist turned out to be a Master Sergeant in the 24th 
Division who he later encountered in Germany at a club where 
he rebuffed his advances and was subsequently physically 
assaulted by Masters-at-Arms.  The third incident occurred in 
early January 1962 when the Veteran thinks he may have been 
harassed by a lieutenant in Munich, Germany who placed his 
arm around him and rubbed his cheek against his.  The fourth 
incident occurred when he was sexually assaulted by another 
soldier.  Finally, the Veteran identified the fifth incident 
as punishment he received from February 1962 to June 1962 for 
lying about his age upon entry into service, during which he 
was compelled to forego treatment for a back injury, had his 
life threatened, and was sent to an Army jail.
The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnoses of any psychiatric 
disabilities.  In addition, the service records do not 
corroborate his accounts of assault and harassment.

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2009).

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. 
App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  VA 
treatment records include a March 2008 report which reflects 
diagnoses of mood and anxiety disorders due to medical 
conditions and a history of depression.  In February 2009, 
the Veteran was diagnosed with anxiety disorder due to a 
general medical condition and major depressive disorder, and 
sexual abuse of an adult.  In May 2009, the Veteran's 
treating physician opined that anxiety and depression, in 
addition to a personality disorder, is likely related to the 
sexual assaults that the Veteran experienced as a youth which 
deeply affected him characterologically.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a psychiatric 
disability in service, and the continuity of symptoms after 
service, he is not competent to relate any current 
psychiatric disability to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the March 2008 and February 2009 VA diagnoses, the May 
2009 VA opinion, and any other opinions of record.  

Finally, the Veteran claims that he has a back disability 
that is related to his service.  Specifically, he contends 
that during service in Germany he was thrown from a jeep 
during an alert while being transported to his duty station.  
He also claims that he injured his back during an early 
morning exercise and received treatment at the Company 
Dispensary.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of a back disability.  
However, VA treatment records dated in May 2008 reflect a 
forty to fifty year history of low back pain and an October 
2008 MRI of the lumbar spine indicated severe impingement of 
L5-S1 disc degeneration.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a back disability 
in service, and the continuity of symptoms after service, he 
is not competent to relate any current back disability to his 
active service.  As such relationship remains unclear to the 
Board, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. F. K.; 
Oaklawn Center in Elkhart, Indiana; 
Elkhart Clinic; and any additional 
providers and treatment records identified 
by the Veteran.  All attempts to secure 
the records must be documented in the 
claims folder.

2.  Schedule a VA audiological examination 
to determine the current nature and 
etiology of any current bilateral hearing 
loss.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  All 
indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's bilateral hearing loss.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
December 2008 VA opinion.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following:

	(a)  Diagnose any current bilateral 
hearing loss.

(b) Is it as likely as not (50 percent 
or more probability) that any bilateral 
hearing loss was incurred in or 
aggravated by the Veteran's service, 
including any in-service acoustic 
trauma as a rifleman?  The examiner 
must consider the Veteran's statements 
regarding the incurrence of hearing 
loss, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following:

(a)  Diagnose all current back 
disabilities

(b)  Is it as likely as not (50 percent 
or more probability) that any back 
disability was incurred in, or is due to 
or the result of the Veteran's service?  
The examiner must consider the Veteran's 
statements regarding the incurrence of a 
back disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
March 2008 and February 2009 VA diagnoses, 
and the May 2009 VA opinion.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.

(b)  The examiner must opine as to 
whether the evidence indicates that the 
claimed in-service sexual and physical 
assaults occurred and if so, should 
discuss the rationale for that opinion 
and the supporting factors for that 
conclusion.

(c)  Is it as likely as not (50 percent 
or more probability) that any 
psychiatric disability, to include 
PTSD, was incurred in or aggravated by 
the Veteran's service, or was present 
during his service?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disability, in addition to 
his statements regarding the continuity 
of symptomatology Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


